 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       DONELL THOMAS HAYNIE,                          No. 2:16-cv-0641 MCE AC P
12                        Plaintiff,
13             v.                                       ORDER and
14       EUGENE L. BALONON, et al.,                     FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            I.     Introduction

18            Plaintiff Donell Haynie is a state prisoner at Mule Creek State Prison (MCSP), under the

19   authority of the California Department of Corrections and Rehabilitation (CDCR).1 Plaintiff

20   commenced this action while incarcerated at the California Correctional Institution. Plaintiff

21   proceeds pro se with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, and a request for

22   leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This action is referred to the

23   undersigned United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

24   302(c). For the following reasons, the undersigned recommends that plaintiff’s request to

25   1
       Plaintiff’s current location has been determined by reference to CDCR’s Inmate Locator
26   website. See http://inmatelocator.cdcr.ca.gov/ This court may take judicial notice of facts that
     are capable of accurate determination by sources whose accuracy cannot reasonably be
27   questioned. Fed. R. Evid. 201; see also City of Sausalito v. O'Neill, 386 F.3d 1186, 1224 n.2 (9th
     Cir. 2004) (“We may take judicial notice of a record of a state agency not subject to reasonable
28   dispute.”).
                                                       1
 1   proceed in forma pauperis be granted, but this action be dismissed without leave to amend for
 2   failure to state a cognizable claim.
 3           II.     In Forma Pauperis Application
 4           Plaintiff has submitted an affidavit, ECF No. 2, and prison trust account statement, ECF
 5   No. 7, that make the showing required by 28 U.S.C. § 1915(a). Accordingly, plaintiff’s request to
 6   proceed in forma pauperis will be granted.
 7           As a result, plaintiff must, over time, pay the statutory filing fee of $350.00 for this action.
 8   See 28 U.S.C. §§ 1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial
 9   filing fee in accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the
10   court will direct the appropriate agency to collect the initial partial filing fee from plaintiff’s trust
11   account and forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make
12   monthly payments of twenty percent of the preceding month’s income credited to plaintiff’s trust
13   account. These payments will be forwarded by the appropriate agency to the Clerk of the Court
14   each time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. See
15   28 U.S.C. § 1915(b)(2).
16           III.    Screening of Plaintiff’s Complaint
17                   A.      Legal Standards for Screening Prisoner Civil Rights Complaint
18           The court is required to screen complaints brought by prisoners seeking relief against a
19   governmental entity or officer or employee of a governmental entity. See 28 U.S.C. § 1915A(a).
20   The court must dismiss a complaint or portion thereof if the prisoner has raised claims that are
21   legally “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or
22   that seek monetary relief from a defendant who is immune from such relief. See 28 U.S.C. §
23   1915A(b)(1), (2). A claim is legally frivolous when it lacks an arguable basis either in law or in
24   fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-
25   28 (9th Cir. 1984).
26           Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short and plain statement
27   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
28   notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v.
                                                          2
 1   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
 2   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
 3   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
 4   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly at 555). To survive dismissal for failure to
 5   state a claim, “a complaint must contain sufficient factual matter, accepted as true, to “state a
 6   claim to relief that is plausible on its face.’” Iqbal at 678 (quoting Twombly at 570). “A claim
 7   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 8   reasonable inference that the defendant is liable for the misconduct alleged. The plausibility
 9   standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
10   that a defendant has acted unlawfully.” Id. (citing Twombly at 556). “Where a complaint pleads
11   facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
12   possibility and plausibility of “entitlement to relief.”’” Id. (quoting Twombly at 557).
13           “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
14   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
15   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
16   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
17   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
18   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
19   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
20                   B.      Plaintiff’s Allegations
21           Plaintiff alleges that in 2015, five years after his 2010 trial and conviction for kidnapping
22   in the Sacramento County Superior Court, he received “a small set of transcripts and exhibits
23   from former appellate counsel.” ECF No. 1 at 3. These documents included an “Acknowledge-
24   ment of Disclosure” informing the parties that the trial judge, Sacramento County Superior Court
25   Judge Eugene Balonon, was married to Sacramento County Deputy District Attorney Theresa
26   Kwong, whose work was limited to misdemeanors. See id. at 19. The Disclosure states that
27   Judge Balonon was unaware of any basis for disqualification from hearing plaintiff’s case, and
28   invited counsel to disclose any potential basis for disqualification. Plaintiff’s defense counsel,
                                                         3
 1   Lisa Franco, and the prosecuting Deputy District Attorney, Keith Hill, signed the Disclosure,
 2   averring in pertinent part that it has “been read by, and fully discussed with, his/her client.” Id.
 3   Plaintiff alleges that he was never informed of this matter. He alleges violations of his rights to
 4   due process, equal protection, and the effective assistance of counsel. Plaintiff seeks a “jury trial”
 5   and a total of 15 million dollars in damages.
 6                  C.      Analysis
 7          Plaintiff alleges that he was not informed of the subject Acknowledgement of Disclosure
 8   or, therefore, of Judge Balonon’s potential bias. Plaintiff implies, although he does not expressly
 9   allege, that if had he been so informed, he would have successfully challenged Judge Balonon on
10   bias grounds and therefore would not have been convicted. This proposition is implicit in
11   plaintiff’s request for a jury trial. However, “when a state prisoner seeks damages in a § 1983
12   suit, the district court must consider whether a judgment in favor of the plaintiff would
13   necessarily imply the invalidity of his conviction or sentence; if it would, the complaint must be
14   dismissed unless the plaintiff can demonstrate that the conviction or sentence has already been
15   invalidated.” Heck v. Humphrey, 512 U.S. 477, 487 (1994). “A claim for damages bearing that
16   relationship to a conviction or sentence that has not been so invalidated is not cognizable under §
17   1983.” Id. Here, plaintiff is serving a sentence premised on the conviction he challenges. Under
18   Heck, plaintiff may not pursue this damages action under Section 1983.
19          In addition, all of the named defendants are either immune from a damages suit for their
20   participation in plaintiff’s trial, or cannot be sued under the Civil Rights statute. Judges acting
21   within the course and scope of their judicial duties are absolutely immune from liability for
22   damages under Section 1983. See Pierson v. Ray, 386 U.S. 547 (1967); Stump v. Sparkman, 435
23   U.S. 349, 356-57 (1978). District attorneys are also absolutely immune from a civil damages suit
24   under Section 1983 that challenges their pursuit of a criminal prosecution. See Imbler v.
25   Pachtman, 424 U.S. 409, 430-31 (1976). Finally, because “a public defender does not act under
26   color of state law when performing a lawyer’s traditional functions as counsel to a defendant in a
27   criminal proceeding,” Polk County v. Dodson, 454 U.S. 312, 325 (1981), plaintiff’s defense
28   attorney is not a proper defendant in a Section 1983 action.
                                                        4
 1          To the extent (if any) that plaintiff could state cognizable due process and/or ineffective
 2   assistance of counsel claims on the basis that he was not informed of the subject Disclosure, such
 3   claims would need to be raised in a petition for writ of habeas corpus pursuant to 28 U.S.C. §
 4   2254. The instant complaint cannot reasonably be construed as, or converted to, a habeas
 5   petition. To be cognizable, a federal habeas due process claim alleging judicial bias must
 6   demonstrate “either actual bias, or a possible temptation so severe that we might presume an
 7   actual, substantial incentive to be biased.” Del Vecchio v. Illinois Dept. of Corrections, 31 F.3d
 8   1363, 1380 (7th Cir. 1994) (en banc), cert. denied 514 U.S. 1037 (1995). The instant complaint
 9   alleges neither. Additionally, federal habeas petitions are subject to state exhaustion and statute
10   of limitations requirements that have clearly not been met in the instant case.2
11          IV.     Dismissal Without Leave to Amend
12          The court is persuaded that plaintiff is unable to allege any facts, based on the
13   circumstances he challenges, that would state a cognizable federal civil rights claim. As a result,
14   amendment of the complaint would be futile. “A district court may deny leave to amend when
15   amendment would be futile.” Hartmann v.CDCR, 707 F.3d 1114, 1130 (9th Cir. 2013); accord
16   Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) (“Courts are not required to grant leave to
17   amend if a complaint lacks merit entirely.”). Therefore, the undersigned will recommend the
18   dismissal of this case without leave to amend for failure to state a cognizable claim.
19          V.      Conclusion
20          Accordingly, IT IS HEREBY ORDERED that:
21          1. The Clerk of Court is directed to correct the docket to reflect plaintiff’s current address
22   at Mule Creek State Prison.
23          2. Plaintiff’s application to proceed in forma pauperis, ECF No. 2, is granted.
24          3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
25   2
       A petitioner satisfies the exhaustion requirement by providing the state’s highest court with a
     full and fair opportunity to consider his federal claims before presenting them to the federal court.
26   Picard v. Connor, 404 U.S. 270, 276 (1971). Although an unexhausted federal habeas petition
     may be stayed and held in abeyance under very limited circumstances, see Mena v. Long, 813
27   F.3d 907, 912 (9th Cir. 2016) (applying the standards set forth in Rhines v. Weber, 544 U.S. 269,
     278 (2005)), federal habeas petitions are subject to a one-year statute of limitations. See 28
28   U.S.C. § 2244(d)(1).
                                                         5
 1   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §1915(b)(1).
 2   All fees shall be collected and paid in accordance with this court’s order filed concurrently
 3   herewith.
 4          Additionally, for the foregoing reasons, IT IS HEREBY RECOMMENDED that this
 5   action be summarily dismissed, without leave to amend, for failure to state a cognizable claim.
 6          These findings and recommendations are submitted to the United States District Judge
 7   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty one (21)
 8   days after being served with these findings and recommendations, plaintiff may file written
 9   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
10   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
11   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
12   F.2d 1153 (9th Cir. 1991).
13   DATED: December 7, 2018
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        6
